DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are pending in the instant application. Claims 1-13 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on January 20, 2021 has been considered and a signed copy of form 1449 is enclosed herewith. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on February 23, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 101, 35 U.S.C. 112(b) and 35 U.S.C. 112(a) rejections, the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. 
REASONS FOR ALLOWANCE
The compounds represented by the formula (I), medicaments thereof and the methods of using a compound of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. Ring A is an optionally further substituted pyrrolidine ring). The closest prior art is WO 2016/199906 A1 which discloses compounds which exhibit orexin receptor agonist activity represented by the general formula (I) (see abstract). The compounds disclosed in the prior art do not fit within the scope of those of the instant claims nor are they obvious variants. Therefore, the compounds of the prior art have different properties than those of the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626